Citation Nr: 0409912	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-15 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of frostbite 
of both feet.

2.  Entitlement to service connection for residuals of frostbite 
of both knees, to include arthritis.

3.  Entitlement to service connection for residuals of frostbite 
of both hands.

4.  Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to December 
1953.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a January 2002 rating decision of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran testified at a personal hearing before the undersigned 
Veterans Law Judge on October 30, 2003.  A copy of the transcript 
of that hearing has been associated with the record on appeal.

The issues of service connection for residuals of frostbit of both 
feet, both knees, and both hands will be the subjects of the 
remand portion of this decision.


FINDING OF FACT

The veteran has withdrawn his appeal seeking service connection 
for Parkinson's disease.




CONCLUSION OF LAW

The veteran having withdrawn his appeal seeking service connection 
for Parkinson's disease; there are no remaining allegations of 
error of fact or law for appellate consideration with respect to 
that claim.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 
20.204(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In testimony at the hearing held October 30, 2003, the veteran 
indicated his desire to withdraw his claim of entitlement to 
service connection for Parkinson's disease.  VA regulation 
provides for the withdrawal of an appeal to the Board by the 
submission of a written request to that effect at any time before 
the Board promulgates a final decision on the matter in question.  
See 38 C.F.R. § 20.204(b) (2003); Hanson v. Brown, 9 Vet. App. 29, 
31 (1996) (When a claim is withdrawn by a veteran, it ceases to 
exist; it is no longer pending and it is not viable).  As of 
October 2003 the Board had not yet issued a final decision on this 
case.  The veteran's testimony at the hearing have been 
transcribed and reduced to writing, therefore his withdrawal of 
this issue is valid.

The withdrawal of an appeal effectively creates a situation where 
there is no longer an allegation of error of fact or law with 
respect to the determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  See 
38 U.S.C.A. § 7105(d) (West 2002).

Because the veteran has clearly expressed his desire to terminate 
his appeal for this benefit, because he has done so in writing, 
and because the Board had not yet promulgated a decision on his 
appeal at the time of his request for withdrawal, the legal 
requirements for a proper withdrawal has been satisfied.  38 
C.F.R. § 20.204(b) (2003).  Accordingly, further action by the 
Board on this particular matter is not appropriate and the 
veteran's appeal should be dismissed.  38 U.S.C.A. § 7105(d) (West 
2002).

ORDER

The appeal seeking service connection for Parkinson's disease 
having been withdrawn, the appeal is dismissed.


REMAND

As an initial matter, the Board notes that a significant change in 
the law occurred during the pendency of this appeal when, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  VA 
has a duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  VA also 
has a duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  Specifically, the RO should inform the 
veteran of what is necessary for his claims for service connection 
to be granted, as well as ensure that all other appropriate 
actions under the VCAA have been taken.  The RO should 
specifically inform the veteran what actions it will take, what 
actions the veteran needs to take and should also inform him that 
he should submit all available evidence.

The veteran stated that he has been treated at the VA Medical 
Center (VAMC) in Houston, Texas in 1953 or 1954.  The veteran has 
also referred to treatment from a Dr. Wharton.  The RO must obtain 
all available records from the VAMC Houston and from Dr. Wharton, 
if his address can be obtained from the veteran.  Decisions of the 
Board must be based on all of the evidence that is known to be 
available.  38 U.S.C.A. § 5103(A) (West 2002).  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA records.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 6 Vet. App. 
473 (1994).

Because VA has not sent appropriate notice under the VCAA, and 
because there are VA and private medical record to obtain, a 
remand in this case is required for compliance with the notice and 
duty to assist provisions contained in the VCAA.  Accordingly, 
this case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington DC for the following action:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations with respect to the veteran's claims have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable legal precedent.  This 
should specifically include notification to the veteran telling 
what is necessary for his claims to be granted, what evidence he 
must obtain and what evidence the RO will obtain, as well as 
informing him of the need to submit all available evidence.

2.  The RO should obtain all available treatment records of the 
veteran from the VAMC in Houston, Texas, dated in 1953 and 1954.  
If no records can be found, please ask for confirmation of that 
fact.

3.  The RO should contact the veteran and obtain an address for 
Dr. Wharton and should then contact Dr. Wharton to obtain all 
available treatment notes regarding the veteran.

4.  The RO should then readjudicate the veteran's claims, 
including reviewing all newly obtained evidence.  If any benefit 
sought on appeal remains denied, the appellant and the appellant's 
representative should be provided an SSOC that contains a summary 
of the evidence and applicable laws and regulations considered 
pertinent to the issue currently on appeal.  An appropriate period 
of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  No action is required of the veteran until he is 
notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.43 and 38.02.



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



